

115 HCON 99 IH: Expressing the sense of Congress on the occasion of the 100th anniversary of the proclamation of independence of Czechoslovakia, the 25th anniversary of the independence of the Czech Republic and the Slovak Republic, and reaffirming the bonds of friendship and cooperation between the United States and the Czech Republic and the Slovak Republic.
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 99IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Mr. Blum (for himself, Mr. Visclosky, Ms. Schakowsky, Mr. Barton, and Mrs. Dingell) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress on the occasion of the 100th anniversary of the proclamation of
			 independence of Czechoslovakia, the 25th anniversary of the independence
			 of the Czech Republic and the Slovak Republic, and reaffirming the bonds
			 of friendship and cooperation between the United States and the Czech
			 Republic and the Slovak Republic.
	
 Whereas President Woodrow Wilson’s Fourteen Points, outlined on January 8, 1918, were the basis for the formation of the Czechoslovak state in 1918;
 Whereas, on May 31, 1918, in Pittsburgh, Pennsylvania, the representatives of Slovak and Czech organizations and expatriate communities in the United States signed the Pittsburgh Agreement, based on the Cleveland Agreement signed on October 22, 1915, calling for an independent state of Czechoslovakia in their European homeland;
 Whereas the Czechoslovak Legions formed during World War I in Russia, France, and Italy and supportive of the effort to create an independent state of Czechs and Slovaks were recognized as Allied forces by the United States and supported by the Government of the United States in their evacuation from Siberia in July 2018;
 Whereas, on September 3, 1918, the United States Government recognized the Czecho-Slovak National Council as the official Government of Czechoslovakia;
 Whereas the Declaration of Independence of the Czechoslovak Nation by its Provisional Government was drafted by Tomáš G. Masaryk, the Prime Minister of the Czechoslovak Provisional Government who later became the first President of Czechoslovakia, while residing in the United States, signed by the leaders of the Czechoslovak Provisional Government Tomáš G. Masaryk, Milan R. Štefánik, and Edvard Beneš, and submitted to the Department of State on October 18, 1918;
 Whereas the peoples of the present day Czech Republic and the present day Slovak Republic proclaimed their independence in the common state of the Republic of Czechoslovakia on October 28 and October 30, 1918;
 Whereas, on November 12, 1918, diplomatic relations between the United States and Czechoslovakia were formally established;
 Whereas the Munich Agreement signed on September 30, 1938, permitted Nazi Germany’s annexation of portions of Czechoslovakia, however failed to prevent World War II and therefore fully discredited the policy of appeasement of tyrants and dictators;
 Whereas between 1938 and 1945, Nazi Germany annexed part of Bohemia, set up a fascist protectorate in the rest of Bohemia and in Moravia, and installed a puppet fascist government in Slovakia; Whereas during World War II, the Slovak and Czech resistance movements against Nazi occupation and fascism, with the support of the Czechoslovak government-in-exile, launched the Slovak National Uprising in August 1944 and the Prague uprising in May 1945, and in their determination to stand united against hatred and oppression these movements contributed to the defeat of Nazism and fascism;
 Whereas the Communists seized power from the democratically elected government of Czechoslovakia in February 1948;
 Whereas troops from Warsaw Pact countries invaded Czechoslovakia in August 1968, ousted the reformist leadership of Alexander Dubček, and restored a hard-line communist regime;
 Whereas in November 1989 the peoples of Czechoslovakia in a nonviolent Velvet Revolution overthrew 40 years of totalitarian communist rule in order to rebuild a democratic society, and since then have established vibrant, pluralistic, democratic political systems based upon freedom of speech, a free press, free and fair open elections, the rule of law, and other democratic principles and practices, values embodied for many in the personality of the first post-communist president Václav Havel;
 Whereas the Slovak National Council passed the Constitution of the Slovak Republic on September 1, 1992, and the Czech National Council passed the Constitution of the Czech Republic on December 16, 1992;
 Whereas the Czech Republic and the Slovak Republic came into existence on January 1, 1993, after a peaceful dissolution of Czechoslovakia;
 Whereas the Czech Republic and Slovak Republic joined the North Atlantic Treaty Organization on March 12, 1999, and March 29, 2004, respectively, becoming responsible and reliable allies to the United States and other NATO members;
 Whereas committed to the idea of peaceful and prosperous Europe the Czech Republic and the Slovak Republic became members of the European Union on May 1, 2004;
 Whereas the people of the United States, the Czech Republic, and the Slovak Republic have maintained a special relationship based on shared democratic values, common interests, and the strong bonds of friendship, mutual respect, and close cooperation; and
 Whereas the people of the United States have an affinity with the people of the Czech Republic and the Slovak Republic and regard them as trusted and important partners and allies: Now, therefore, be it
	
 That Congress— (1)recognizes the 100th anniversary of proclamation of independence of Czechoslovakia, as well as the 25th anniversary of the independence of the Czech Republic and the Slovak Republic;
 (2)commemorates with the Czech Republic and the Slovak Republic these anniversaries, underscoring the significance and value of independence and sovereignty based on democratic principles, values and practices, most of all freedom and dignity of individual citizens;
 (3)commends the peoples of the Czech Republic and the Slovak Republic for their remarkable achievements over the past 25 years in building free, democratic, and prosperous societies;
 (4)recognizes the importance of the alliance between the United States and the Czech Republic and Slovak Republic in common defense, enduring commitment to the free and unified Europe, and expanding and deepening economic prosperity of our nations under the rule of law;
 (5)appreciates the contribution of the Czech Republic and the Slovak Republic as members of the North Atlantic Treaty Organization and the European Union to the promotion and defense of common values of freedom, democracy, and liberty around the world and for their support in the fight against violent extremism;
 (6)reaffirms the bonds of friendship and close cooperation that have existed between the United States and the Czech Republic and the Slovak Republic; and
 (7)extends the warmest congratulations and best wishes to the people of the Czech Republic and the people of the Slovak Republic for a peaceful, prosperous, and successful future.
			